DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Baumgartner on June 16, 2022.

The application has been amended as follows: 
16.    (Currently Amended) The gas sensor of claim 1, wherein the electrochemical film and the first plurality of electrodes and the second plurality of electrodes form an electrochemical fuel cell.
23.    (Currently Amended) The gas sensor of claim 1, wherein the first plurality of electrodes and the second plurality of electrodes form a comb or meander structure.
REASONS FOR ALLOWANCE
Claims 1, 4, 7, 14-16, 18, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus as instantly claimed.  The limitation “the etched cavity portion extends underneath at least some of either the first plurality of electrodes or the second plurality of electrodes and separates the at least some of the first plurality of electrodes or the second plurality of electrodes from the ASIC CMOS wafer” in amended claim 1 is not obvious over the prior art.  The pertinent art, Gatty (H.K. Gatty, A wafer-level liquid cavity integrated amperometric gas sensor with ppb-level nitric oxide gas sensitivity, J. Micromech. Microeng. 2015(25), 105013, page 1-10), teaches a gas sensor (Fig. 1) comprising an electrochemical film (Fig. 1(a): NafionTM layer and Electrolyte); a plurality of electrodes coupled with the electrochemical film (Fig. 1(a): WE, RE, and CE); a semiconductor wafer (Fig. 1(a), 2: Si layer); and a dielectric layer (Fig. 2(d): SiO2 layer), and wherein the dielectric layer comprises an etched cavity portion (Fig. 2(d)), but does not teach the etched cavity portion extends underneath at least some of either the first plurality of electrodes or the second plurality of electrodes and separates the at least some of the first plurality of electrodes or the second plurality of electrodes from the ASIC CMOS wafer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                       

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795